Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 41-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-23 of U.S. Patent No. 9896067. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent anticipate and/or render obvious the claims of the pending application.  Claim 16 of patent ‘067 recites similar or the same limitations as recited in the pending application of independent claim 41.  Claims 17-23 of the patent are equivalent to the limitations as recited in the pending application of claims 42-48
Claims 49-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-34 of U.S. Patent No. 10682992. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent anticipate and/or render obvious the claims of the pending application. Claim 24 of patent ‘992 recites similar or the same limitations as .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 41-46, 49-54 and 58-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck US 2009/0057633 in view of Noelting et al. US 2,169,882.
 
    PNG
    media_image1.png
    744
    718
    media_image1.png
    Greyscale

Beck discloses below a jack assembly comprising: a first tube (14); a second tube (16) positioned within said first tube and movable with respect to said first tube; and a caster assembly (12) connected to said second tube, said caster assembly 
  
    PNG
    media_image2.png
    478
    374
    media_image2.png
    Greyscale

As for claim 42, the modified Beck teaches wherein said at least one engagement member comprises a point contact (Noelting, 19).
As for claim 43, the modified Beck teaches wherein said at least one engagement member (Noelting, 19) includes a projection (Noelting, 19) integrally formed with said first surface (18), whereby said projection engages said top of said pin (Noelting, 15).
As for claim 44, the modified Beck teaches wherein said projection provides a point of contact (15 and 19) between said vertical load supporting member and said pin (Noelting, Fig. 1).
As for claim 45, the modified Beck teaches wherein said point of contact (15 and 19) is a single point of contact (Noelting, Fig. 1).
As for claim 46, the modified Beck teaches wherein the vertical load supporting member (Noelting, 31) includes a cage member (Noelting, Split sleeve 31) having a sidewall circumscribing at least a portion of said pin (Fig. 1).
As for claim 49, Beck discloses a jack assembly comprising: a first tube (14); a second tube (16) positioned within said first tube and movable with respect to said first tube; and a caster assembly (12) connected to said second tube, said caster assembly comprising a pin (108) having a top surface and a sidewall; a member (52) having a surface and a sidewall that generally circumscribes at least a portion of said sidewall of said pin, wherein said pin is rotatable relative to said member.
Beck does not specify wherein the member is a cage member having a surface for providing vertical load support to said top surface of said pin.  However, caster assemblies provided with cage member for transmitting a load support from a cage member to a top surface of a pin is well known in the art as evidence by Noelting who teaches a caster assembly provided with a cage member (17) having an indent (19) for 
As for claim 50, the modified Beck teaches wherein said cage member is configured to engage with a lower portion of said second tube transferring vertical load through said cage member to said second tube (Noelting, via legs 22).
As for claim 51, the modified Beck teaches wherein said cage member includes a lip portion (Noelting, 22) whereby said second tube operatively engages said lip portion transferring said vertical load.
As for claim 52, the modified Beck teaches wherein said surface includes a projection (Noelting, 19) depending therefrom providing point contact between said cage member and said pin (Noelting, Fig. 1).
As for claim 53, the modified Beck teaches wherein said projection is monolithically formed with said cage member as a casting (Noelting, metal casting, Fig. 1).
As for claim 54, the modified Beck teaches wherein said projection is capable of providing vertical loading to said pin and allowing relative rotation between said pin and said cage member (caster wheels freely rotate, Noelting, pg. 2, lines 27-30).
As for claim 58, the modified Beck teaches wherein said second tube includes a sidewall generally free of a deformation (Beck, 16, Fig. 1), and including a pair of opposed openings (top and bottom, see Fig. 3).
As for claim 59, the modified Beck teaches wherein said sidewall of said cage member is capable of providing side loading support of said pin
Allowable Subject Matter
Claims 47-48, 55-57 and 60 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/TYRONE V HALL JR/Primary Examiner, Art Unit 3723